DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending in this application.
Claims 1-10 have been amended by Applicant.
Claims 11-14 are new claims.

Response to Arguments
Regarding Claim interpretation - 35 U.S.C. 112(f):  Applicant’s arguments, 3/22/2022 with respect claims 1-10 have been fully considered and are persuasive.  The claim interpretation for claims 1-10 has been withdrawn for using a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 

Regarding Claim Rejections - 35 USC § 112 (b): Applicant’s arguments, 3/22/2022 with respect claims 1-10 have been fully considered and are persuasive.  Amendments to claims 1-10 overcome the rejection for being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The rejection has been withdrawn.

Regarding Claim Rejections - 35 USC § 112 (a): Applicant’s arguments, 3/22/2022 with respect claims 1-10 have been fully considered and are persuasive.  Amendments to claims 1-10 overcome the rejection for failing to comply with the written description requirement.  The rejection has been withdrawn.

Regarding Claim Rejections - 35 USC § 103:  Applicant's arguments filed 3/22/2022 have been fully considered but they are not persuasive.  Applicant asserts “that Ouchi and Nehmadi, alone or in combination, fail to disclose each and every feature of amended Claim 1" (and similarly independent claim 6).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In this case, Nehmadi (US 20160292905 A1) cures the deficiencies of Ouchi et al. (US 20150234044 A1).  Nehmadi discloses a distance jump as described in Applicant’s specification as filed ([0014] “whether the currently detected instantaneous distance to the object is less than the previously detected instantaneous distance to the same object and an amount of change in instantaneous distance between the currently detected instantaneous distance and the previously detected instantaneous distance is greater than a predetermined amount-of-change threshold. That is, it is determined whether a distance jump has occurred between consecutive frames”).  Nehmadi discloses comparing image frames to determine whether an object has moved above a threshold (Nehmadi, [0035] “if a difference in location of an object between the prediction frame and a corresponding subsequent frame is above a predefined threshold, it may be determined that the object has moved”, [0036] “the distance…can be measured without…by comparing frames (e.g., acquired images)…finding the distance…between any two frames may be determined”).
Ouchi discloses a processing cycle that determines the amount of change in instantaneous distance between the currently detected instantaneous (Ouchi, [0061] “the collision determination unit...calculates the first and second distance differences (distance variations) indicating a change in the distance between the vehicle and the object in the traveling direction of the vehicle per unit time...The distance difference is a value indicating the degree of change in the distance to the object between the previous processing cycle and the current processing cycle”).
Claims 11-14 are new claims necessitating new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 20150234044 A1) in view of Nehmadi et al. (US 20160292905 A1).

Regarding Claim 1, Ouchi teaches an object recognition apparatus to be mounted to a vehicle equipped with a driving assistance apparatus (Ouchi, [0025] “The collision determination device is provided in a vehicle and determines a collision between the vehicle and an object using a radar sensor and an image sensor”, [0039] “The collision determination unit…determines a collision…to control the braking or steering of the vehicle to assist collision avoidance”), the object recognition 5apparatus comprising: a non-transitory memory storing one or more computer programs a processor executing the one or more computer programs to (Ouchi, [0047] “The processing system…may also include machine-readable media for storing software…The instructions, when executed by the one or more processors, cause the processing system to perform the various functions”): repeatedly detect an instantaneous distance from the vehicle to an object located around the vehicle (Ouchi, [0048] “The collision determination device repeatedly performs the process”, [0061] “the distance between the vehicle and the object in the traveling direction of the vehicle per unit time”) from images captured by a vehicle-mounted camera (Ouchi, [0029] “The stereo camera…includes a plurality of cameras and is provided on the front surface of the vehicle or in the cabin of the vehicle. The stereo camera…supplies image detection information“);  perform a determination regarding the instantaneous distance that is a determination as to whether 10the currently detected instantaneous distance to the object is less than previously detected instantaneous distance to the same object (Ouchi, [0060] “The collision determination unit...determines...whether the distance to the object is shorter than that in the previous processing cycle”) and an amount of change in instantaneous distance between the currently detected instantaneous distance (Ouchi, [0061] “the collision determination unit...calculates the first and second distance differences (distance variations) indicating a change in the distance between the vehicle and the object in the traveling direction of the vehicle per unit time...The distance difference is a value indicating the degree of change in the distance to the object between the previous processing cycle and the current processing cycle”); and 15in response determining that the currently detected instantaneous distance to the object is less than the previously detected instantaneous distance to the same object (Ouchi, [0060] “The collision determination unit...determines...whether the distance to the object is shorter than that in the previous processing cycle”) and determining that the amount of change in instantaneous distance between the currently detected instantaneous distance (Ouchi, [0061] “the collision determination unit…calculates the first and second distance differences (distance variations) indicating a change in the distance between the vehicle and the object in the traveling direction of the vehicle per unit time….The distance difference is a value indicating the degree of change in the distance to the object between the previous processing cycle and the current processing cycle “) and output to the driving assistance apparatus an inhibition signal (Ouchi, [0039] “the determination result of the collision possibility is used to notify the driver of information or to control the braking or steering of the vehicle to assist collision avoidance”) to inhibit activation of at least one function of the driving assistance apparatus (Ouchi, [0074] “the collision determination unit…determines not to perform the collision avoidance assist operation”, [0039] ““The collision determination unit…determines a collision…to control the braking or steering of the vehicle to assist collision avoidance””).  

Ouchi does not teach the previously detected instantaneous distance is greater than a predetermined amount-of-change threshold for determining that a distance jump has occurred between the previously detected instantaneous distance and the currently detected instantaneous distance. However, Nehmadi teaches this limitation (Nehmadi, [0033] “an object may be determined to have moved if a distance change related to an object in a subsequent frame is greater than a distance change related to the object in a prior frame above a predefined threshold”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to include the previously detected instantaneous distance is greater than a predetermined amount-of-change threshold for determining that a distance jump has occurred between the previously detected instantaneous distance and the currently detected instantaneous distance as taught by Nehmadi in order to determine which objects have been moved relative to stationary objects in order to avoid collision (Nehmadi [0032]).
Regarding Claim 2, Ouchi teaches the object recognition apparatus (Ouchi, [0025] “The collision determination device is provided in a vehicle and determines a collision between the vehicle and an object using a radar sensor and an image sensor”) according to claim 1 wherein the processor further executes one or more programs to (Ouchi, [0047] “The instructions, when executed by the one or more processors”): determine whether the currently detected instantaneous distance to the object is less than a cutoff 16distance that is a predetermined distance from the vehicle to a lower-end cutoff position (Ouchi, [0040] “The collision determination unit…determines the possibility of a collision with the object, on the basis of whether the parameter of the image target satisfies a predetermined threshold value and whether the collision time is less than a threshold value”; Examiner interprets cutoff distance as the circled area closest to vehicle labeled “determine collision” in Fig 3) and in response to determining that the currently detected instantaneous 5distance is less than the cutoff distance (Ouchi, [0040] “The collision determination unit…determines the possibility of a collision with the object, on the basis of whether the parameter of the image target satisfies a predetermined threshold value and whether the collision time is less than a threshold value”), perform the determination regarding the instantaneous distance (Ouchi, [0040] “The collision determination unit…determines the possibility of a collision with the object”, (Ouchi, [0061] “the collision determination unit...calculates the first and second distance differences (distance variations) indicating a change in the distance between the vehicle and the object in the traveling direction of the vehicle per unit time”).

Regarding Claim 3, Ouchi teaches the object recognition apparatus (Ouchi, [0025] “The collision determination device is provided in a vehicle and determines a collision between the vehicle and an object using a radar sensor and an image sensor”) according to claim 2, wherein the lower-end cutoff position is a position closest to a vehicle-mounted camera of a road surface included in a field of view of the vehicle-mounted camera (Ouchi, Fig 2 shows [0036] “the detection range A1 of the…stereo camera”.  Examiner interprets cutoff distance as the circled area closest to vehicle labeled “determine collision” in the detection range in Fig 3).  


Regarding Claim 6, Ouchi teaches a driving assistance system (Ouchi, [0039] “The collision determination unit…determines a collision…to control the braking or steering of the vehicle to assist collision avoidance”) to be mounted to a vehicle (Ouchi, [0025] “The collision determination device is provided in a vehicle”), 10comprising an object recognition apparatus (Ouchi, [0025] “The collision determination device is provided in a vehicle and determines a collision between the vehicle and an object using a radar sensor and an image sensor”) and a driving assistance apparatus (Ouchi, [0039] “The collision determination unit…determines a collision…to control the braking or steering of the vehicle to assist collision avoidance”), wherein the object recognition apparatus comprises: a non-transitory memory storing one or more computer programs a processor executing the one or more computer programs to (Ouchi, [0047] “The processing system…may also include machine-readable media for storing software…The instructions, when executed by the one or more processors, cause the processing system to perform the various functions”):  repeatedly detect an instantaneous distance from the vehicle to an object located around the 15 (Ouchi, [0048] “The collision determination device repeatedly performs the process”, [0061] “the distance between the vehicle and the object in the traveling direction of the vehicle per unit time”) vehicle  from images captured by a vehicle- mounted camera (Ouchi, [0029] “The stereo camera…includes a plurality of cameras and is provided on the front surface of the vehicle or in the cabin of the vehicle. The stereo camera…supplies image detection information“); perform a determination regarding the instantaneous distance that is a determination as to whether the currently detected instantaneous distance to the object is less than the previously detected instantaneous 20distance to the same object (Ouchi, [0060] “The collision determination unit...determines...whether the distance to the object is shorter than that in the previous processing cycle”) and an amount of change in instantaneous distance between the currently detected instantaneous distance (Ouchi, [0061] “the collision determination unit...calculates the first and second distance differences (distance variations) indicating a change in the distance between the vehicle and the object in the traveling direction of the vehicle per unit time...The distance difference is a value indicating the degree of change in the distance to the object between the previous processing cycle and the current processing cycle”) and in response to determining that the currently detected instantaneous distance to the object is less than the previously 18detected instantaneous distance to the same object (Ouchi, [0060] “The collision determination unit...determines...whether the distance to the object is shorter than that in the previous processing cycle”) and determining that the amount of change in instantaneous distance between the currently detected instantaneous distance (Ouchi, [0061] “the collision determination unit…calculates the first and second distance differences (distance variations) indicating a change in the distance between the vehicle and the object in the traveling direction of the vehicle per unit time….The distance difference is a value indicating the degree of change in the distance to the object between the previous processing cycle and the current processing cycle “) and output to the driving assistance apparatus an inhibition signal (Ouchi, [0039] “the determination result of the collision possibility is used to notify the driver of information or to control the braking or steering of the vehicle to assist collision avoidance”)  to inhibit activation of at least one function of the driving assistance apparatus (Ouchi, [0074] “the collision determination unit…determines not to perform the collision avoidance assist operation”, and wherein the driving assistance apparatus is configured to, in response to receiving the inhibition signal, inhibit activation of the at least one function of the driving assistance apparatus (Ouchi, [0074] “the collision determination unit…determines not to perform the collision avoidance assist operation”, [0039] ““The collision determination unit…determines a collision…to control the braking or steering of the vehicle to assist collision avoidance””).  

Ouchi does not teach the previously detected instantaneous distance is greater than a predetermined amount-of-change threshold for determining that a distance jump has occurred between the previously detected instantaneous distance and the currently detected instantaneous distance. However, Nehmadi teaches this limitation (Nehmadi, [0033] “an object may be determined to have moved if a distance change related to an object in a subsequent frame is greater than a distance change related to the object in a prior frame above a predefined threshold”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to include the previously detected instantaneous distance is greater than a predetermined amount-of-change threshold for determining that a distance jump has occurred between the previously detected instantaneous distance and the currently detected instantaneous distance as taught by Nehmadi in order to determine which objects have been moved relative to stationary objects in order to avoid collision (Nehmadi [0032]).
Regarding Claim 7, Ouchi teaches the driving assistance system (Ouchi, [0039] “The collision determination unit…determines a collision…to control the braking or steering of the vehicle to assist collision avoidance”) according to claim 6, wherein the processor further executes one or more programs to (Ouchi, [0047] “The instructions, when executed by the one or more processors”): determine whether the currently detected instantaneous distance to the object is less than a cutoff distance that is a predetermined distance from the vehicle to a lower-end 15cutoff position (Ouchi, [0040] “The collision determination unit…determines the possibility of a collision with the object, on the basis of whether the parameter of the image target satisfies a predetermined threshold value and whether the collision time is less than a threshold value”; Examiner interprets cutoff distance as the circled area closest to vehicle labeled “determine collision” in Fig 3), and in response to determining that the currently detected instantaneous distance is less than the cutoff distance (Ouchi, [0040] “The collision determination unit…determines the possibility of a collision with the object, on the basis of whether the parameter of the image target satisfies a predetermined threshold value and whether the collision time is less than a threshold value”), perform the determination regarding the instantaneous distance (Ouchi, [0040] “The collision determination unit…determines the possibility of a collision with the object”, (Ouchi, [0061] “the collision determination unit...calculates the first and second distance differences (distance variations) indicating a change in the distance between the vehicle and the object in the traveling direction of the vehicle per unit time”).

Regarding Claim 8, Ouchi teaches the driving assistance system (Ouchi, [0039] “The collision determination unit…determines a collision…to control the braking or steering of the vehicle to assist collision avoidance”) according to claim 7, wherein 19the lower-end cutoff position is a position closest to a vehicle-mounted camera of a road surface included in a field of view of the vehicle-mounted camera (Ouchi, Fig 2 shows [0036] “the detection range A1 of the…stereo camera”.  Examiner interprets cutoff distance as the circled area closest to vehicle labeled “determine collision” in the detection range in Fig 3).  


Regarding Claim 11,  Ouchi teaches the object recognition apparatus according to claim 1. Ouchi does not teach wherein Page 5 of 15the currently detected instantaneous distance and the previously detected instantaneous distance are detected in consecutive image frames.  However, Nehmadi teaches this limitation (Nehmadi, [0055] “comparing two consecutive images taken during a predefined time interval to determine if the location of an object has changed”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to include wherein Page 5 of 15the currently detected instantaneous distance and the previously detected instantaneous distance are detected in consecutive image frames as taught by Nehmadi in order to determine which objects have been moved relative to stationary objects in order to avoid collision (Nehmadi [0032]).

Regarding Claim 12, Ouchi teaches the object recognition apparatus according to claim 1.  Ouchi does not teach wherein determining that the distance jump has occurred indicates a decrease in stability of a recognition result in regard to the object based on the currently detected instantaneous distance. However, Nehmadi teaches this limitation (Nehmadi, [0035] “if a difference in location of an object between the prediction frame and a corresponding subsequent frame is above a predefined threshold, it may be determined that the object has moved”, [0036] “the distance…can be measured without…by comparing frames (e.g., acquired images)…finding the distance…between any two frames may be determined….based on a weighted score”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to include wherein determining that the distance jump has occurred indicates a decrease in stability of a recognition result in regard to the object based on the currently detected instantaneous distance as taught by Nehmadi in order to determine that the object  “located within a range that does not require any action…whether an action is required may be based on a predefined safe distance threshold” (Nehmadi, [0040]).
Regarding Claim 13, Ouchi teaches the driving assistance system according to claim 6.  Ouchi does not teach wherein the currently detected instantaneous distance and the previously detected instantaneous distance are detected in consecutive image frames.  However, Nehmadi teaches this limitation (Nehmadi, [0055] “comparing two consecutive images taken during a predefined time interval to determine if the location of an object has changed”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to include wherein Page 5 of 15the currently detected instantaneous distance and the previously detected instantaneous distance are detected in consecutive image frames as taught by Nehmadi in order to determine which objects have been moved relative to stationary objects in order to avoid collision (Nehmadi [0032]).

Regarding Claim 14, Ouchi teaches the driving assistance system according to claim 6, Ouchi does not teach wherein determining that the distance jump has occurred indicates a decrease in stability of a recognition result in regard to the object based on the currently detected instantaneous distance. However, Nehmadi teaches this limitation (Nehmadi, [0035] “if a difference in location of an object between the prediction frame and a corresponding subsequent frame is above a predefined threshold, it may be determined that the object has moved”, [0036] “the distance…can be measured without…by comparing frames (e.g., acquired images)…finding the distance…between any two frames may be determined….based on a weighted score”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to include wherein determining that the distance jump has occurred indicates a decrease in stability of a recognition result in regard to the object based on the currently detected instantaneous distance as taught by Nehmadi in order to determine that the object  “located within a range that does not require any action…whether an action is required may be based on a predefined safe distance threshold” (Nehmadi, [0040]).
Claims 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 20150234044 A1) in view of Nehmadi et al. (US 20160292905 A1) in further view of Nishiguchi  et al. (US 20190061766 A1).

Regarding Claim 4, Ouchi teaches the object recognition apparatus (Ouchi, [0025] “The collision determination device is provided in a vehicle and determines a collision between the vehicle and an object using a radar sensor and an image sensor”) according to claim 1, wherein the processor further executes one or more programs to (Ouchi, [0047] “The instructions, when executed by the one or more processors”): : perform the determination regarding the instantaneous distance (Ouchi, [0040] “The collision determination unit…determines the possibility of a collision with the object”, (Ouchi, [0061] “the collision determination unit...calculates the first and second distance differences (distance variations) indicating a change in the distance between the vehicle and the object in the traveling direction of the vehicle per unit time”).

Ouchi does not teach detect an absolute speed of the object; and 20 determine whether the absolute speed is greater than a predetermined speed threshold, in response to determining that the absolute speed of the object is 25greater than the predetermined speed threshold.  However, Nishiguchi teaches these limitations.

Nishiguchi teaches detect an absolute speed of the object (Nishiguchi, [0056] “the host vehicle position recognition unit...may recognize...a relative speed between the host vehicle... and the nearby vehicle...the relative speed may be...an absolute value of the relative speed”); determine whether the absolute speed is greater than a predetermined speed threshold (Nishiguchi, [0107] “an absolute value of the relative speed of the nearby vehicle…to the host vehicle…is greater than a predetermined speed”), in response to determining that the absolute speed of the object is 25greater than the predetermined speed threshold (Nishiguchi, [0107] “an absolute value of the relative speed of the nearby vehicle…to the host vehicle…is greater than a predetermined speed”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to include detect an absolute speed of the object; and 20 determine whether the absolute speed is greater than a predetermined speed threshold, in response to determining that the absolute speed of the object is 25greater than the predetermined speed threshold as taught by Nishiguchi in order to perform acceleration/deceleration control in the traveling direction of the host vehicle…so that the host vehicle…and the nearby vehicle…are not in the parallel traveling state at a point in time when the lane change of the host vehicle…has been completed in order to avoid collision (Nishiguchi, [0118]).
Regarding Claim 5, Ouchi teaches the object recognition apparatus (Ouchi, [0025] “The collision determination device is provided in a vehicle and determines a collision between the vehicle and an object using a radar sensor and an image sensor”) according to claim 1, wherein the processor further executes one or more programs to (Ouchi, [0047] “The instructions, when executed by the one or more processors”): 5 perform the determination regarding the instantaneous distance (Ouchi, [0040] “The collision determination unit…determines the possibility of a collision with the object”, (Ouchi, [0061] “the collision determination unit...calculates the first and second distance differences (distance variations) indicating a change in the distance between the vehicle and the object in the traveling direction of the vehicle per unit time”).

Ouchi does not teach determine a type of the object and in response to determining that the type of the object is a vehicle. However, Nishiguchi teaches these limitations.

Nishiguchi teaches determine a type of the object (Nishiguchi, [0036] “The physical object recognition device…performs a sensor fusion process on detection results from some or all of the camera…the radar…and the finder…to recognize a position, a type, a speed, a movement direction, and the like of a physical object. Physical objects to be recognized are types of physical objects”) and in response to determining that the type of the object is a vehicle (Nishiguchi, [0036] The physical object recognition device…performs a sensor fusion process on detection…to recognize a position, a type, a speed, a movement direction, and the like of a physical object. Physical objects to be recognized are types of physical objects such as, for example, vehicles”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to include determine a type of the object and in response to determining that the type of the object is a vehicle. as taught by Nishiguchi in order to avoid collision by determining the time-to –collision based on the type of object (Nishiguchi, [0076]).
5TReagrdRR  Regarding Claim 9, Ouchi teaches the driving assistance system (Ouchi, [0039] “The collision determination unit…determines a collision…to control the braking or steering of the vehicle to assist collision avoidance”) according to claim 6, wherein the processor further executes one or more programs to (Ouchi, [0047] “The instructions, when executed by the one or more processors”): perform the determination regarding the instantaneous distance (Ouchi, [0040] “The collision determination unit…determines the possibility of a collision with the object”, (Ouchi, [0061] “the collision determination unit...calculates the first and second distance differences (distance variations) indicating a change in the distance between the vehicle and the object in the traveling direction of the vehicle per unit time”).

Ouchi does not teach detect an absolute speed of the object; determine whether the absolute speed detected by the speed detector is greater than a predetermined speed threshold and in response to the determining that the absolute speed of the object is 25greater than the speed threshold.  However, Nishiguchi teaches these limitations.

Nishiguchi teaches detect an absolute speed of the object (Nishiguchi, [0056] “the host vehicle position recognition unit...may recognize...a relative speed between the host vehicle... and the nearby vehicle...the relative speed may be...an absolute value of the relative speed”); determine whether the absolute speed detected by the speed detector is greater than a predetermined speed threshold (Nishiguchi, [0107] “an absolute value of the relative speed of the nearby vehicle…to the host vehicle…is greater than a predetermined speed”), in response to determining that the absolute speed of the object is 25greater than the speed threshold (Nishiguchi, [0107] “an absolute value of the relative speed of the nearby vehicle…to the host vehicle…is greater than a predetermined speed”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to include detect an absolute speed of the object; determine whether the absolute speed detected by the speed detector is greater than a predetermined speed threshold and in response to the determining that the absolute speed of the object is 25greater than the speed threshold as taught by Nishiguchi in order to perform acceleration/deceleration control in the traveling direction of the host vehicle…so that the host vehicle…and the nearby vehicle…are not in the parallel traveling state at a point in time when the lane change of the host vehicle…has been completed in order to avoid collision (Nishiguchi, [0118]).
Regarding Claim 10, Ouchi teaches the driving assistance system (Ouchi, [0039] “The collision determination unit…determines a collision…to control the braking or steering of the vehicle to assist collision avoidance”) according to claim 6, perform the determination regarding the instantaneous distance (Ouchi, [0040] “The collision determination unit…determines the possibility of a collision with the object”, (Ouchi, [0061] “the collision determination unit...calculates the first and second distance differences (distance variations) indicating a change in the distance between the vehicle and the object in the traveling direction of the vehicle per unit time”).

Ouchi does not teach detect an absolute speed of the object;  determine whether the absolute speed is greater than a predetermined speed threshold and in response to determining that the absolute speed of the object is 25greater than the speed threshold.  However, Nishiguchi teaches these limitations.


Nishiguchi teaches detect an absolute speed of the object (Nishiguchi, [0056] “the host vehicle position recognition unit...may recognize...a relative speed between the host vehicle... and the nearby vehicle...the relative speed may be...an absolute value of the relative speed”); determine whether the absolute speed is greater than a predetermined speed threshold (Nishiguchi, [0107] “an absolute value of the relative speed of the nearby vehicle…to the host vehicle…is greater than a predetermined speed”), in response to the speed determiner determining that the absolute speed of the object is 25greater than the speed threshold (Nishiguchi, [0107] “an absolute value of the relative speed of the nearby vehicle…to the host vehicle…is greater than a predetermined speed”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ouchi to include detect an absolute speed of the object;  determine whether the absolute speed is greater than a predetermined speed threshold and in response to determining that the absolute speed of the object is 25greater than the speed threshold as taught by Nishiguchi in order to perform acceleration/deceleration control in the traveling direction of the host vehicle…so that the host vehicle…and the nearby vehicle…are not in the parallel traveling state at a point in time when the lane change of the host vehicle…has been completed in order to avoid collision (Nishiguchi, [0118]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inoue et al. (US 20100286875 A1) discloses an amount of change in instantaneous distance between the currently detected instantaneous distance and the previously detected instantaneous distance (Inoue, [0050] “the difference between the current and previous results by obtaining the distance to the obstacle from the detection results of the object detection sensor”).
Kuretake et al. (US 20190017486 A1) discloses an inhibitor configured to output to the driving assistance apparatus an inhibition signal to inhibit activation of the driving assistance apparatus (Kuretake, [0129] “the automatic stop and restart control…the driver is notified of starting of the preceding vehicle…via the display/buzzer…”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662        

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662